*72
SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 24th day of June, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
William Orleans appeals pro se from a judgment entered on October 9, 2002, in the United States District Court for the Southern District of New York (Lynch, /.), dismissing his claims brought under section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185, against his former employer, The New York Times Company, and the union that was his collective bargaining representative, the Newspaper and Mail Deliverers’ Union of New York and Vicinity.
We affirm the judgment for substantially the reasons set forth in the district court’s Order dated September 30, 2002.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.